Citation Nr: 0114394	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  95-20 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.  

2.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 3, 1989, to July 
24, 1989.

The current appeal arose from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  The RO denied 
entitlement to service connection for residuals of neck, 
back, and left ankle injuries.  

The veteran relocated and jurisdiction of his claims for VA 
benefits was assumed by the Houston, Texas RO.  

The veteran presented oral testimony before a Hearing Officer 
at the RO in June 1995, and before the undersigned Member of 
the Board of Veterans' Appeals (Board) via a videoconference 
with the RO in March 1999. transcripts of which have been 
associated with the claims file.

In April 1999 the Board denied entitlement to service 
connection for residuals of a neck injury, and remanded the 
claims of entitlement to service connection for residuals of 
back and left ankle injuries to the RO for further 
development and adjudicative actions.  

In January 2001 the RO affirmed the determinations previously 
entered.  

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  A strain of the left ankle was reported in active 
service.  

2.  A resultant left ankle disability is not shown by the 
medical evidence of record.  

3.  A contusion to the thoracic spine was reported in active 
service.

4.  A resultant back disability is not shown by the medical 
evidence of record.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303 (2000).  

2.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was seen 
with complaints of bilateral foot and back pain in May and 
June 1989.  The diagnoses included mild inversion left ankle 
sprain, residual tenderness, left ankle sprain resolving, 
contusion to the thoracic spine, and back pain.  He was 
issued arch supports.  X-rays of the left ankle showed no 
abnormal bone, joint, or soft tissue pathology.  He underwent 
a psychiatric and psychological evaluation in June 1989.  The 
examination showed adjustment disorder with physical 
complaints.  It was noted that he had several physical 
complaints that demonstrated inadequacy, both physically and 
emotionally.  

The impression was acute situational maladjustment, 
deficiency in attitude and motivation, poor fitness, stamina, 
constitutionally inadequate.  The examiner opined that he 
would be a chronic sick book rider and lacked the motivation 
and stamina to become a productive soldier and recommended 
entry level separation.  

Associated with the claims file are private medical records 
dated from August 1990 to October 1994.  In August 1990 the 
veteran presented at Livingston Memorial Hospital emergency 
room with complaints of left flank pain.  A history of kidney 
stones was noted on admission.  X-rays of the kidney, 
urethra, and bladder were within normal limits.  Radiology 
records dated in October 1990 from the North Side Hospital of 
Johnson City, Tennessee showed an abnormal spina bifida 
deformity involving the S1 vertebral body.  There was no 
other significant abnormality noted.  

Medical records dated in April 1992 from North Side Hospital 
of Johnson City, Tennessee show treatment for probable lumbar 
strain.  X-rays of the left ankle taken in April 1992 showed 
mild medial joint space widening that might indicate 
ligamentous injury.  A complete bone scan conducted in 
September 1992 showed no significant abnormalities.  X-rays 
of the left ankle taken in October 1994 showed no fractures, 
dislocations, or soft tissue abnormalities.  There was no 
evidence of joint effusion.  There was evidence of slight 
widening of the tibiotalar space on the medial aspect of the 
joint, which could have been positional.  

Associated with the claims file are private medical records 
dated from April 1995 to June 1998.  In April and July 1995 
the veteran was seen with complaints of mid back pain.  In 
November 1996 he was seen with complaints of back pain and 
muscle spasm.  The diagnosis was thoracic strain.  He was 
seen in February and September 1997 with complaints of mid 
back pain into the cervical area.  The diagnoses were 
thoracic strain and spasm, acute cervical strain, thoracic 
pain.  In March and June 1998 he was seen with complaints of 
back pain.  The diagnosis was thoracic pain syndrome, 
possible spinal stenosis, and back.  X-rays of the thoracic 
spine taken in April 1998 showed no abnormalities.  A 
magnetic resonance imaging (MRI) of the thoracic spine showed 
a type of tumor on the T7 vertebra.   

The veteran was accorded a personal hearing before a hearing 
officer at the RO in June 1995.  He testified that he had 
twisted his left ankle during an inservice road march.  He 
was sent to the hospital and fitted for arch supports.  His 
left ankle continued to hurt and after service he took over 
the counter medication to alleviate the pain.  He did not 
seek medical treatment because he could not afford it.  He 
sustained a back injury during service.  He had had continued 
pain since the injury.  He was unable to seek medical 
treatment due to his financial status.  

The veteran presented testimony before the undersigned via a 
videoconference hearing with the RO in March 1999.  He 
essentially provided the same testimony noted above.  He 
sought treatment for his back in 1991 and continued to 
receive treatment.  He sought treatment for his left ankle in 
1992.  

The veteran was accorded a VA joints examination in January 
2000.  X-rays of the left ankle and the lumbar spine were 
within normal within normal limits.  An MRI showed findings 
consistent with a vertebral body hemangioma at T-7 but not 
related to any trauma.  The impressions were back pain by 
history and left ankle strain, by history.  

The examiner recorded that he had found no evidence of a 
clinical objective resultant abnormality which in all medical 
probability would have been caused by the events in service.  
He stated that he was unable to explain either the magnitude 
or perpetuation of the current symptoms based upon any 
service-related injury.  

He further recorded that he had found no evidence of left 
ankle or back disorders, thus he was unable to ascribe any 
definite evidence of functional impairment based upon the 
back or ankle.  The veteran appeared to be fit and appeared 
to manifest no significant abnormalities not found in other 
men of his age group.  The examiner opined that all tests and 
studies deemed necessary for an accurate assessment had been 
performed, and that he had found nothing else to test or 
treat.  He found no evidence of clinical, objective, 
resultant, reproducible, or demonstrable orthopedic 
pathology.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under law administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  

The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible, no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
the appellant as mandated by the VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  However, 
the rating decisions, statement of the case, and supplemental 
statements of the case of record, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103 of the new statute in that they clearly 
notified both parties of the evidence necessary to 
substantiate the claims; specifically the need for competent 
evidence relating a current disability to an incident, 
injury, or disease of active service.  

Additionally, the Board finds that the all evidence and 
records identified as plausibly relevant to the pending 
claims has been obtained for review and a VA joints 
examination was provided.  

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  

As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law without their first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new law.  

Moreover, the veteran as well as his representative have been 
afforded the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
his claims for adjudication by the RO under the new law would 
only serve to further delay resolution of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Analysis

I.  Entitlement to service connection for a left ankle 
disability.

The Board's review of the evidentiary record discloses that 
while the service medical records show the veteran was 
treated for and diagnosed with a left ankle sprain, the 
recent VA examination failed to demonstrate the current 
existence of a left ankle strain or any other left ankle 
disability.  The VA examiner concluded that there was no 
clinical, objective, or resultant abnormality of the left 
ankle.  In the absence of medical evidence of a current 
disability the claim of entitlement to service connection 
must be denied.  Hickson, supra.  As the veteran is not shown 
to have a left ankle disability related to his period of 
service, there exists no basis upon which to predicate a 
grant of entitlement to service connection.  Hickson, supra.

The veteran's own opinions and statements that he has a left 
ankle disability related to his period of service is not 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a left ankle disability.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left ankle 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Entitlement to service connection for a back disability.  

The Board's review of the evidentiary record discloses that 
while the service medical records show the veteran was 
treated for and diagnosed with a contusion to the thoracic 
spine, and post service medical records show treatment for 
thoracic strain and spasm, the recent VA examination failed 
to demonstrate the current existence of a back disability.  
The VA examiner concluded that there was no clinical, 
objective, or resultant abnormality of the spine.  In the 
absence of medical evidence of a current disability, the 
claim of entitlement to service connection must be denied.  
Hickson, supra.  As the veteran is not shown to have 
residuals of a back injury related to his period of service, 
there exists no basis upon which to predicate a grant of 
entitlement to service connection.  Hickson, supra.

The veteran's own opinions and statements that he currently 
has a back disability related to his period of service is not 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a back disability.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to a back disability.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a left ankle disability 
is denied.  

Entitlement to service connection for a back disability is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

